Citation Nr: 0101754	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
low back disorder.  


REMAND

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The RO denied the veteran's claim based on the finding that 
his current back condition was not incurred in a period of 
active military service or active duty training.  The 
applicable criteria provide that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. § 101 (24), 106, 1110, 
1131 (West 1991).  

It appears that the veteran served with the Air Force 
National Guard in Massachusetts from August 1966 to January 
1972 under the provisions of 10 U.S.C.A. § 651.  The RO 
requested information from the National Personnel Records 
Center (NPRC) regarding all periods of the veteran's service.  
The NPRC responded that the veteran did not serve on active 
duty but that he served on active duty training.  However, 
his specific periods of active duty training were not listed.  
In addition, periods of inactive duty training are also 
needed.  Since this information is critical in determining 
whether the veteran would be entitled to service connection 
for an injury incurred in a period of active duty training or 
inactive duty training, further development is necessary.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should verify the beginning 
and ending dates for all periods that the 
veteran served on active duty training 
and inactive duty training with the 
Massachusetts Air Force National Guard.  
In particular, his status on January 26, 
1967, August 2, 1971 and in November 1966 
is needed.

2.  The RO should attempt to obtain any 
additional service medical records or 
service personnel records that may be 
available either from the NPRC or from 
the individual unit in which the veteran 
served in the Massachusetts Air Force 
National Guard.  In addition, any 
administrative records pertaining to the 
service department's conclusion that he 
be discharged from reserve service due to 
physical disability not incurred in the 
line of duty but existing prior to entry 
into service should be located, if 
possible.

3.  The RO should obtain any medical 
records in the possession of the Social 
Security Administration and any 
administrative decision which denied or 
granted the veteran benefits.

4.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for low back 
disorder since 1966.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  Those 
requested should include all clinical 
records pertaining to treatment by Dr. 
Kaplan, Dr. Palermo, Dr. Kidd, Dr. Igou 
and Dr. Roth, and records of 
rehabilitation therapy from Northeast 
Rehabilitation, Woburn Rehabilitation and 
by a "NSHP" therapist.  In addition, 
the veteran should furnish the names and 
addresses of all medical providers who 
treated him in connection with his 1984 
car accident.

5.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records, which are not 
already in the file, must be associated 
with the claims folder.  

6.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

7.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out 
(including providing the veteran with a 
VA examination if deemed necessary), the 
RO should review the record and 
readjudicate the claim for entitlement to 
service connection for a low back 
disorder.  If the determination remains 
adverse, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


